Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 3, “a sports item” should be --the sports item-- to avoid creating another antecedent basis.
In claim 10, line 3, “a sports item” should be --the sports item-- to avoid creating another antecedent basis.
In claim 19, line 15, there should be an “and” in the end of the line to correct a grammatical error.
In claim 20, line 15, there should be an “and” in the end of the line to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

3.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10791968 in view of MACE (US 20130316855 A1 cited in IDS). The patent teaches essentially the same features of the current claims 1-18. Any differences would have been obvious in view of MACE, which teaches motion analysis of a tennis racket’s impact with a tennis ball. 

Allowable Subject Matter
4.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the closest prior art of record fails to teach the features of claim 1: “controlling display of an impact position distribution for each motion pattern identified in the identifying, wherein the impact position distribution displays a color corresponding to a frequency of impact occurrence,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
MACE (US 20130316855 A1; cited in IDS) teaches a method for analyzing tennis shots, involving calculating a repeatability index based on the difference between the hits of the same type. 
Mettler (US 20130053190 A1; cited in IDS) teaches tracking and analysis techniques for tennis and other racket sports, involving an inertial sensor to identify individual stroke profiles.
Schwenger et al. (US 20110183787 A1; cited in IDS) teaches a method for enhancing performance in racket sports, involving determining an impact location of a ball on a surface formed by strings of a racquet by comparing collected data from the three accelerometers to known profiles associated with specific impact locations.
	Hadden et al. (US 20140278207 A1) teaches a method of analyzing a golf shot, involving a display of historical data indicating historical averages when the user has shot the ball upon an impact location; providing statistics regarding a number of shots made using that impact location versus other impact locations; wherein the impact location indicator may be color-coded to represent various other information including a club head speed and a frequency with which the player or a community of players hit a golf ball at that impact location.
Roach et al. (US 20150045130 A1) teaches a method of analyzing a golf shot, involving, providing a visual display of shot data, wherein the shot data includes at least one of magnitude of impact between the ball striking face and the golf ball, distribution of impact on the ball striking face, location of impact on the ball striking face, and a combination of at least two thereof.


Regarding claim 20, the closest prior art of record fails to teach the features of claim 10: “controlling displaying of an impact position distribution for each motion pattern identified in the identifying, wherein the impact position distribution displays a color classification corresponding to a frequency of impact occurrence,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857